Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered December 15, 2021 in response to an Office Action mailed September 23, 2021 is acknowledged.
Claims 1-20 are pending.    Claim(s) 1, 3, 6-9 is/are currently amended. 
The rejection(s) of claim(s) 6 and 9 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Claim Objections
At claim 1, line 2, please insert -- to -- after "die".
Response to Arguments
Applicant's amendments have overcome the rejections under 35 USC 102 as presented in the Office Action of September 23, 2021. 
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Regarding the double patenting rejection, applicant argues the current amendment overcomes the rejection. However, the claims of the '181 patent clearly disclose the subject matter of the instant claims. The amendments to claims 1 and 7 incorporate subject matter from previous claims 3 and 8, respectively, the subject matter still being disclosed by the '181 claims. Therefore, the double patenting rejection is maintained. 
It is noted that the current amendments to claims 3 and 8 are considered to not be disclosed by the claims of the '181 patent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 2, 4-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 822, 181. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is fully encompassed by the subject matter of the patented claims. 
Regarding Claim(s) 1, see claims 1 and 3 of '181.
Regarding Claim(s) 2, see claim 2 of '181.
Regarding Claim(s) 4, see claim 4 of '181.
Regarding Claim(s) 5, see claim 5 of '181.
Regarding Claim(s) 6, see claim 6 of '181.
Regarding Claim(s) 7, see claims 7 and 8 of '181.
Regarding Claim(s) 9, see claim 9 of '181.
Regarding Claim(s) 10, see claim 10 of '181.
Regarding Claim(s) 11, see claim 11 of '181.
Regarding Claim(s) 12, see claim 12 of '181.
Regarding Claim(s) 13, see claim 13 of '181.
Regarding Claim(s) 14, see claim 14 of '181.
Regarding Claim(s) 15, see claim 15 of '181.
Regarding Claim(s) 16, see claim 16 of '181.
Regarding Claim(s) 17, see claim 17 of '181.
Regarding Claim(s) 18, see claim 18 of '181.
Regarding Claim(s) 19, see claim 19 of '181.
Regarding Claim(s) 20, see claim 20 of '181.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653